Citation Nr: 1223534	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  05-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left leg disorder, to include as secondary to service-connected residuals of a fragment wound to the right calf.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from June 1965 to March 1968.  He is a recipient of the Combat Infantryman Badge, Purple Heart, and Bronze Star Medal with "V" Device.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran had a hearing before the Board in February 2010, and the transcript is of record.  The issue remaining on appeal was adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  In May 2010 and June 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development, and it now returns to the Board for appellate review.  The requested development has been substantially completed.


FINDING OF FACT

The Veteran's left leg arthritis is not a result of active duty military service, or proximately due to or a result of service-connected residuals of fragment wound to the right calf.


CONCLUSION OF LAW

A left leg disorder was not incurred in or aggravated by the Veteran's active duty military service, nor is it caused or aggravated by service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (effective before and after October 10, 2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Stegall Considerations

The Board observes that this case was remanded by the Board in May 2010 and June 2011.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the May 2010 remand was to schedule a VA examination, and the June 2011 remand was issued so that up-to-date VA treatment records and another VA opinion could be obtained.  The post-remand record reflects that a VA examination was performed in June 2010 and a VA opinion was received in June 2011.  Both the examination and the opinion were responsive to the Board's remand orders.  Additionally, all available current VA treatment records were added to the claims file.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the May 2010 and June 2011 remands, and that the Board may now proceed with adjudication of the claim.

II. VA's Duties to Notify and Assist

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO's December 2002 letter advised the Veteran of the foregoing elements of the notice requirements.  

In addition, the notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Board notes that the first notice with respect to disability ratings and effective dates was issued in May 2010.  The Board acknowledges the timing deficiency of this notice, but finds that no prejudice to the Veteran has resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  As the Board herein decides the preponderance of the evidence is against the Veteran's claim, any questions as to disability ratings and effective dates are rendered moot. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided with a VA examination in conjunction with the claim on appeal.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  VA afforded the Veteran examinations in June 2003 and June 2010 and also obtained VA opinions in March 2009 and June 2011.  While the Board determines that the June 2003 examination and opinion were not adequate, the March 2009, June 2010, and June 2011 VA examination and opinions were sufficient.  The June 2010 examination was adequate, as it was based upon a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner provided an opinion as to the etiology of the Veteran's left leg disorder that was based on all the evidence.  The Board notes that the same examiner who provided the June 2010 opinion also supplied the March 2009 and June 2011 opinions, which also included a complete review of the record.  Therefore, the Board concludes that VA's duty to provide a VA examination has been met. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.


III. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Certain chronic disabilities, such as arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability, and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or aggravated by service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the nonservice-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

In this case, the Veteran contends that a left leg disorder developed as a result of compensation for an altered gait due to his service-connected right leg disability.  There is also evidence in support of a direct connection between the current left leg disorder and military service.  Initially, the Board notes that the Veteran has a current diagnosis of arthritis in the left knee.  Therefore, he has a current disability with respect to this claim.

Service treatment records reveal that the Veteran sustained a shrapnel wound to the right medial leg.  VA examinations reflect that the injury was to the muscles of the right calf without involvement of the right knee or ankle.  Records also show that in August 2007 the Veteran sustained an injury to the right knee resulting in a torn meniscus and requiring surgical repair.  This injury was separate and apart from the service-connected right medial leg muscle injury disability.

With regard to the left knee, service treatment records show that the Veteran was provided a diagnosis of internal derangement of the left knee in November 1967.  An X-ray study taken at that time was negative.

The Veteran filed his present claim in January 2003.  He was afforded VA examinations in June 2003 and June 2010.  In March 2009 and June 2011, opinions based on claims file review alone were obtained.  Although the June 2003 examiner stated that the service-connected right leg disability "could cause" left leg arthralgia, the Board finds this statement to be too equivocal or inconclusive to be of any probative value.  Under VA law, service connection may not be based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2011); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Moreover, the June 2003 examiner offered no rationale for the provided opinion.  Generally, a medical opinion that contains only data and conclusions is afforded no weight.  See Nieves-Rodriguez, 22 Vet. App. 295, 302 (2008).  

Finally, the diagnosis provided by the June 2003 examiner was arthralgia of the left leg and this disorder has not been related to the Veteran's present diagnosis of arthritis.  "Arthralgia is defined as pain in a joint."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  The Court has held that statements as to subjective symptomatology alone (such as pain), without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  For these reasons, the Board affords the June 2003 opinion no probative weight.  

The Board observes that the March 2009, June 2010, and June 2011 VA examinations and opinions were all provided by the same physician, Dr. SRH.  In March 2009, Dr. SRH opined that the Veteran's left knee arthritis was less likely as not caused by or a result of his service-connected right calf wound.  In support of this opinion, the examiner noted that the right leg shrapnel injury was to muscle and soft tissue and did not involve tendons or bone.  It was also noted that the only reference to altered gait in the treatment records was an August 2007 record related to the contemporaneous right knee injury and that while his left knee worsen after his August 2007 injury to the right knee his gait was normal after surgery in August 2007.  The examiner noted there is no evidence of a leg length discrepancy nor abnormal pelvic axis angulation.  

In June 2010, Dr. SRH opined that the Veteran's left leg arthritis was less likely as not caused by, a result of, or aggravated by his service-connected right calf shrapnel wound.  In support of the opinion, Dr. SRH cited the same reasons as noted in her March 2009 report, as well as observing that no altered gait was noted on separation from service and that the Veteran had no altered gait at the time of his separation examination.  

Finally, in June 2011, Dr. SRH provided an opinion on the question of direct service connection.  After a review of the claims file, Dr. SRH found that the current left knee disorder was not caused by or a result of an in-service injury.  In forming this opinion, Dr. SRH noted that the left knee injury was a one-time event in service, that there was no documentation of arthritis in the left knee in service, including the service separation examination which did not show any chronic knee disorder or arthritis, and that the first such documentation of arthritis showed it was mild and occurred over 40 years after discharge.

The Board acknowledges the statements of the Veteran and his spouse in support of his claim, specifically, with regard to report of the Veteran's limping and that they are competent to say he limps.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The evidence of record, however, shows he did not exhibit a limp during treatment or at VA examination nor has he described limping to his examiners or treating physicians.  Further, he does not require use of an assistive device such as a knee brace or cane.  Moreover, while the Veteran and his spouse are competent to describe an altered gait, they are not competent to offer an opinion as to cause of the altered gait and any connection between it and the current left leg arthritis.  Based upon the evidence of record, the Board finds that the opinions of Dr. SRH are persuasive.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the competent and probative evidence is against the Veteran's claim of entitlement to service connection for a left leg disorder.  Therefore, his claim must be denied.



ORDER

Service connection for a left leg disorder, to include as secondary to service-connected residuals of a fragment wound to the right calf, is denied.



____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


